PER CURIAM.
Appellant, Bob J. Strazisar, was disqualified by appellee Unemployment Appeals Commission (UAC) from receiving unemployment compensation benefits due to misconduct. Appellant was an employee of appellee Staff Management Systems, Inc. (Staff) and was “leased” to Feather Sound to perform golf course maintenance. After being injured at work, appellant was no longer able to perform work available at Feather Sound. Appellant was informed by Feather Sound that he should keep Feather Sound advised of his medical progress and when he expected to be able to return to work. Appellant failed to personally keep in touch with Feather Sound in this regard although he thought others were doing so in his behalf. As a result, confusion arose such that Feather Sound received erroneous reports of appellant’s availability, scheduled work for appellant for which he did not report and subsequently terminated appellant for failure to maintain proper contact.
We conclude that the record supports the determination by the UAC and affirm.
CAMPBELL, A.C.J., and THREADGILL, J., concur.
ALTENBERND, J., dissents with opinion.